Title: To George Washington from Thomas Jefferson, 19 August 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Monticello Aug. 19. 1792.

I was yesterday honored with your’s of the 13th inst. covering the Governor of Vermont’s of July 16. I presume it cannot now be long before I shall receive his answer to the two letters I wrote him from Philadelphia on the same subject. I now inclose letters received by yesterday’s post from mister Hammond, mister William Knox, and mister Paleske, with answers to the two latter. should these meet your approbation, you will be so good as to seal and let them go on under the cover to mister Taylor, who will have them co⟨nvey⟩ed according to their address. should you wish an alteration of them, it shall be made on their being returned. the Prussian treaty is, I believe, within four years of it’s expiration. I suspect that personal motives alone induce mister Palaske to press for a convention which could hardly be formed & ratified before it would expire; and that his court cannot lay much stress on it. mister Hammond’s former explanations of his notification of the 12th of April, having been laid before Congress,

may perhaps make it proper to communicate to them also his sovereign’s approbation of them. I have the honor to be with sentiments of the most perfect respect & attachment, Sir, your most obedt & most humble servt

Th: Jefferson

